Title: To Thomas Jefferson from William Dunbar, 5 January 1803
From: Dunbar, William
To: Jefferson, Thomas


          
            Dear Sir
            Natchez 5th. January 1803
          
          A series of bad health which has endured above twelve months has withdrawn much of my attention from Philosophic objects, a favorable change having lately taken place, I perceive with satisfaction that my Mind & body are both recovering their former tone, and now again enjoy the pleasing prospect of dedicating my leisure hours to my favorite amusements; which however must for a time be suspended, in consequence of a Call (which I knew not how to refuse) to the Infant Legislature of this Territory.
          I have now the pleasure to enclose a letter addressed to me from a french Gentleman of considerable merit and talents; he acts in the Capacity of Civil Commandant over the Oppelousas Country to the West of the Missisippi: his letter contains some particularities of his Country and is accompanied by two pretty full vocabularies of the tongues of two indian nations of that country to which is added a sketch of the religion, or superstition of those peoples; which I hope may afford you and the Society some small entertainment. From several other quarters I have used some efforts to draw similar information but am hitherto disappointed. Should you be of opinion that Mr. Duralde merits the distinction of an honorary Member of your Society, I have no doubt that such mark of your Approbation will operate as a strong incentive for this Gentleman to exercize his talents in promoting the views of the Society.
          My sketch of a history of the Missisippi has been long delayed from the cause above assigned, but shall be prepared and forwarded as soon as it can be completed.
          I have lately been honored by a letter from Sir Joseph Banks with an Extract from the transactions of the Royal Society on the subject of stones supposed to have fallen from the Clouds—I do not recollect to have heard of any such phenomenon having been observed upon the continent of America.
          By a letter with which I was favored from my much esteemed friend Mrs. Trist by her son lately arrived, she says that you had informed her, it was my intention to remove shortly from this Country; I beg leave to remove this impression. Since the Country has been united to the American federation I have never ceased to consider it as my own Country, which I hope never to be under the necessity of abandoning.
          With high consideration I remain Your most Obedient Servant
          
            William Dunbar
          
        